Citation Nr: 1702578	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  14-07 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a left wrist condition, secondary to service-connected fracture of the second and third fingers in right hand.


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. B. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In August 2016, the Veteran testified before the undersigned at a videoconference hearing.  A copy of the hearing transcript has been associated with the record.

The Board has re-characterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to an acquired psychiatric disability, to include PTSD, pursuant to the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

The issues of entitlement to service connection for an acquired psychiatric disorder and entitlement to service connection for left wrist injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service or continuous since service. 

2.  Sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include claimed noise exposure therein.


CONCLUSION OF LAW

The criteria are not met to establish service connection for bilateral hearing loss.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VA has satisfied its duty to notify and its duty to assist.  The RO provided an October 2009 and November 2009 pre-adjudicatory letters to the Veteran that apprised him of the type of evidence and information needed to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  

In addition, the Veteran's claims file contains his service treatment records (STRs), VA medical records, the Veteran's statements in support of the claim, and the hearing transcript.  Nothing in the record identifies additional, potentially relevant records that could be obtained.  Therefore, VA has also complied with its duty to obtain available records.  38 U.S.C.A. § 5103(a).

The duty to assist includes providing an examination when the record indicates a claim may have merit but is insufficient to decide the matter.  38 U.S.C.A. § 5103A.  He has been afforded a VA audiological examination in December 2009, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA has complied with its duty to assist in developing this claim. 38 C.F.R. § 3.159 (c). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103 (c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Board hearing complied with the provisions of Bryant. 

Here, the 2016 Board hearing was in compliance with the provisions of Bryant.  Neither the Veteran nor his representative asserted that the VLJ failed to comply with 38 C.F.R. § 3.103 (c)(2) or identified any other prejudice in the conduct of the hearing.  In addition, the lay statements and submissions during the course of the appeal, as well as those of the Veteran's representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim decided herein because the submissions and statements speak to why the Veteran believes that his spine disability has increased in severity.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2013).

II. Laws and Regulations - Service Connection

The Veteran asserts that he has bilateral hearing loss as a result of his active service.

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b). 

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran in this case is currently diagnosed with sensorineural hearing loss in both ears.  Therefore, the provisions under 38 C.F.R. § 3.303 (b) and Walker are for application.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau at 1376-77.

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Federal Circuit recognizes that that Board had an inherent fact-finding ability.  Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001); see also 38 U.S.C.A. § 7104(a).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).


A.  Bilateral Hearing Loss

The Veteran asserts that he has current bilateral hearing loss that began during active service.

VA hearing loss is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The regulations provide that an examination for hearing impairment for VA compensation purposes must be conducted by a state-licensed audiologist and must include a controlled Maryland CNC speech discrimination test and a pure tone audiometry test.  See 38 C.F.R. § 4.85(a).

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

In December 2009, the Veteran was afforded a VA audiology examination.  The Veteran stated that his bilateral hearing loss began in service.  Although he reported tinnitus following noise exposure to large guns without hearing protections, he did not offer any specifics about his bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
50
50
45
LEFT
50
45
50
50
45

Speech recognition score was 94 percent, bilaterally.  The VA examiner diagnosed bilateral sensorineural hearing loss.

As reflected above, the results of the December 2009 audiogram demonstrate that the Veteran has a current hearing loss disability bilaterally that meets the VA standards under 38 C.F.R. § 4.85.  Therefore, he satisfies the first element of a service connection claim - a current disability.

The Veteran appears to relate his current hearing loss to large gun noise and he is competent to do so as he would have personally observed the noises.  Also, the Board has no reason to doubt the credibility of his statement.  Accordingly, he satisfies the second element - in-service injury or occurrence.  

However, the Board has reviewed his STRs and finds no complaints or treatment for hearing loss.  On his February 1968 Report of Medical History, the Veteran denied ear, nose, or throat trouble, running ears, and hearing loss.  On separation examination, clinical evaluation of the ears was normal and hearing loss was not noted. 

While the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection under Hensley, the first documented complaint of any hearing problems is not shown in the record until June 2009, approximately 39 years after the Veteran's discharge from active service.  Thus, there is no evidence of the Veteran having a compensable level of sensorineural hearing loss in either ear within one year of his separation from service.

However, the Veteran does not satisfy the third element because there is no evidence of a nexus between his bilateral hearing loss and service.  The December 2009 VA examiner opined that the Veteran's hearing loss is not at least as likely as not related to his military service because of the lack of evidence and the lack of proximity between the dates of service and the date of this evaluation.  

The Veteran, as a lay person, is competent to report observable symptoms of hearing loss in his ears. See Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  However, as layperson, the Veteran is not competent to comment on its etiology because that is a complex medical question, not capable of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board finds the December 2009 medical opinion, as a whole, highly probative on the question of a nexus between current disability and in-service injury, as the examiner had the benefit of reviewing the Veteran's entire claims file, which includes the Veteran's available STRs, post-service medical evidence, and his medical history.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  In addition, the examiner's opinion relied on sufficient facts and provided rationale and sound reasoning for the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  For these reasons, the Board concludes that the evidence weighs against the existence of a nexus between the Veteran's current bilateral hearing loss and any injury or disease during his service.

The Board is grateful for the Veteran's honorable service.  However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

For these reasons, the benefit-of-the doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Service connection for bilateral hearing loss must therefore be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The Veteran's acquired psychiatric disorder and left wrist claims require further development.

The Veteran contends that he has an acquired psychiatric disorder that is related to his active duty service.  He has been diagnosed with PTSD and depression multiple times on an outpatient basis.  However, an August 2010 VA examination found that the Veteran did not meet the diagnostic criteria for PTSD, and instead diagnosed him only with a major depressive disorder with paranoia.  After review, the Board finds that an additional VA psychiatric examination is necessary.  First, there appears to be a discrepancy as to the current nature of the Veteran's psychiatric disability.  Second, the Board observes that the Veteran reported psychiatric symptoms upon service entrance.  Although no diagnosis was rendered on entrance examination, the Board finds that it would be helpful for the examiner to comment on any preexisting psychiatric disorders.  Third, the Veteran has challenged the adequacy of the August 2010 VA psychiatric examination.  See Hearing Transcript, page 5.  For these reasons, the Board finds that a new psychiatric examination is required.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also contends that his left wrist disability is related to service, or alternatively, to his service connected right wrist disability.  Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (a) (2016).  

The Veteran maintains that he has problems in his left wrist due to his service connected right wrist disability.  See Hearing Transcript, page 3.  He has not been afforded VA examination of the left wrist.  Therefore, a VA examination should be provided to determine if the Veteran's left wrist disability that is related to service or a service connected disability.  See 38 C.F.R. § 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide any information regarding any outstanding private treatment records pertinent to the claimed acquired psychiatric and left wrist disabilities on appeal.  Then provide him VA Forms 21-4142, Authorization and Consent to Release Information to the VA, for any identified outstanding and relevant private treatment records.  Advise the Veteran that he may submit such records if he so chooses. 

Obtain any identified and authorized private treatment records.  If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2.  Then, schedule the Veteran for an additional psychiatric examination, preferably with an examiner who has not previously examined him.  The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Indicate all psychiatric disabilities currently shown.  In doing so, specifically indicate whether the Veteran meets the criteria for a diagnosis of PTSD.  Reconcile this with the diagnosis of PTSD shown in September 2009 records from the Veterans Resource Center.

B.  Determine whether there is clear and evidence that the Veteran had a psychiatric disability that preexisted his military service; if so, is there clear and unmistakable evidence that the pre-existing disorder was NOT aggravated during service?

C.  If a psychiatric disability did not pre-exist service, determine whether the current disability began during active service or is otherwise related to service.  

In doing so, please reconcile the opinion with all evidence of record, and particular attention is called to the following:

(i)  February 1968 Report of Medical History, where the Veteran reported depression and excessive worry.

(ii)  October 1970 Report of Medical Examination, reflecting normal psychiatric evaluation.

(iii)  2009-2010 Chicago Veteran's Resource Progress Notes and accompanying a letter from a licensed clinical social worker reflecting a PTSD diagnosis.

(iv)  September 2009 and November 2010 Stressor Statements by the Veteran. 

(v)  August 2010 VA examination report.

(vi)  September 2010 and January 2011 Memorandums regarding the inability of VA to corroborate the Veteran's stressors.

(vii)  August 2016 Hearing Transcript.

4.  Schedule the Veteran for an examination to determine the etiology of any current left wrist disability.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After examining the Veteran and reviewing his complete record, the examiner is asked to:

A.  Indicate all current left wrist disabilities currently shown.

B.  For each left wrist disability currently shown, determine whether it had its onset during service or is otherwise related to service.

C.  Determine whether the current left wrist disability is proximately due to, OR AGGRAVATED, by the service-connected right.  If aggravation is present, specify, so far as possible, the degree of disability resulting from such aggravation.

5.  After completing all indicated development, the RO must readjudicate the service connection claims in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


